     Case 3:11-cr-00671-BAS Document 440 Filed 05/03/21 PageID.2804 Page 1 of 9



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            Case No. 11-cr-00671-BAS-1
12                                     Plaintiff,
                                                          ORDER:
13          v.
                                                           (1) GRANTING IN PART
14   MICHAEL CAREY,
                                                               MOTION FOR DOCUMENTS
15                                  Defendant.                 (ECF No. 427); AND
16
                                                           (2) DENYING MOTION FOR
17                                                             RECONSIDERATION
                                                               (ECF No. 439)
18
19         Presently before the Court are two post-judgment requests from Defendant Michael
20   Carey. First, Mr. Carey asks the Court for copies of certain filings and other miscellaneous
21   relief. (ECF No. 427.) Second, Mr. Carey asks the Court to reconsider the Hon. William
22   Q. Hayes’s order denying Mr. Carey’s motion for a sentence reduction under 18 U.S.C.
23   § 3582(c)(2). (ECF No. 439.) For the following reasons, the Court GRANTS IN PART
24   the request for court filings and DENIES the reconsideration motion.
25   I.    BACKGROUND
26         In 2011, Mr. Carey was indicted with conspiracy to distribute cocaine. He moved
27   unsuccessfully to suppress evidence arising from a wiretap that led to his indictment.
28   (ECF No. 91.) Mr. Carey then pled guilty and waived his right to appeal or collaterally

                                                    -1-
                                                                                           11cr671
     Case 3:11-cr-00671-BAS Document 440 Filed 05/03/21 PageID.2805 Page 2 of 9



 1   attack his conviction, with the exception that he may appeal: (1) the Court’s suppression
 2   order; or (2) a sentence outside of the guideline range recommended by the Government.
 3   (ECF Nos. 104, 107, 114.) In 2014, Judge Hayes sentenced Mr. Carey to 150 months in
 4   custody. (ECF No. 218.)
 5         Mr. Carey appealed, and in 2016, the Ninth Circuit reversed the Court’s suppression
 6   order. United States v. Carey, 836 F.3d 1092 (9th Cir. 2016). As the Court of Appeals
 7   summarized:
 8         Acting pursuant to the Wiretap Act, federal agents secured a wiretap order for
           a San Diego phone number based on evidence that Ignacio Escamilla Estrada
 9
           (Escamilla) was using the number in a drug smuggling and distribution
10         conspiracy. Agents monitoring the wiretap overheard drug-related phone
           conversations. At some point during a seven-day period, the agents realized
11
           that Escamilla was not using the phone. Agents continued listening, however,
12         believing at least initially that the people speaking on the phone might have
           been part of the Escamilla conspiracy. The seven days of wiretap monitoring
13
           culminated in a traffic stop, and agents then confirmed that the persons on the
14         phone had no connection to Escamilla.
15
           Appellant Michael Carey was eventually identified as a speaker in some of
16         the phone calls, and he was then charged with conspiracy to distribute cocaine.
           Carey moved to suppress the evidence obtained from the wiretaps, arguing
17
           that the government violated the Wiretap Act by never applying for a wiretap
18         as to him or his coconspirators. The district court denied the motion, ruling
           that the government could rely on the Escamilla order to listen to Carey’s
19
           conversations.
20
           The Fourth Amendment provides an exception to the warrant or probable
21
           cause requirement when police see contraband in “plain view.” We adopt a
22         similar principle today and hold that the police may use evidence obtained in
           “plain hearing” when they overhear speakers unrelated to the target
23
           conspiracy while listening to a valid wiretap, without having complied with
24         the Wiretap Act requirements of probable cause and necessity as to those
           specific speakers. However, the agents must discontinue monitoring the
25
           wiretap once they know or reasonably should know that the phone calls only
26         involved speakers outside the target conspiracy.
27
           The district court did not apply these principles, and the record in this case
28         does not show exactly when agents knew or should have known that the phone

                                                -2-
                                                                                             11cr671
     Case 3:11-cr-00671-BAS Document 440 Filed 05/03/21 PageID.2806 Page 3 of 9



 1         conversations did not involve Escamilla and his coconspirators. We vacate
           the district court’s denial of Carey’s motion to suppress and remand to the
 2
           district court on an open record to determine what evidence was lawfully
 3         obtained in “plain hearing.”
 4   Id. at 1093–94 (citations and footnotes omitted).
 5         Upon remand, there were extensive proceedings concerning how the case should
 6   proceed, what additional discovery is needed to develop the wiretap issue, and how the
 7   Court should resolve Defendant’s revived suppression motion. (See ECF Nos. 282 to 355.)
 8   Then, on October 25, 2018, after an evidentiary hearing, Judge Hayes again found the
 9   wiretap evidence should not be suppressed and reentered the Court’s prior judgment “for
10   the purposes of any further appeal.” (ECF No. 356.)
11         Mr. Carey appealed this decision. (ECF No. 357.) Briefing for the appeal has been
12   repeatedly postponed due to changes in appointed counsel, with Mr. Carey ultimately being
13   granted permission to represent himself. (See ECF Nos. 362 to 387.)
14         Meanwhile, on July 27, 2020, Mr. Carey, without the assistance of counsel, filed an
15   emergency motion to reduce his sentence. (ECF Nos. 390, 392.) The request was based
16   in part on Amendment 782 to the U.S. Sentencing Guidelines. (Id.) Mr. Carey also filed
17   both an emergency motion for bail and supplemental materials for bail pending appeal.
18   (ECF Nos. 396, 398, 405.)
19         On November 30, 2020, Judge Hayes issued an order denying Mr. Carey’s requests.
20   (ECF No. 424.) Judge Hayes reasoned that Amendment 782 did not authorize the Court
21   “to reduce Carey’s sentence below the minimum of the guideline range, in this case, 210
22   months.” (Id.) Hence, he denied Mr. Carey’s request for a sentence reduction. (Id.) Judge
23   Hayes further found Mr. Carey’s release pending appeal is not warranted. (Id.) He
24   reasoned Mr. Carey is subject to the Mandatory Detention Act of 1990 and therefore must
25   clearly show there are exceptional reasons why detention is not appropriate. (Id.) Judge
26   Hayes concluded Defendant did not meet that higher threshold. (Id.) Mr. Carey appealed
27   Judge Hayes’s bail determination, and the case was transferred to the undersigned. (ECF
28   Nos. 425, 432.)

                                                -3-
                                                                                         11cr671
     Case 3:11-cr-00671-BAS Document 440 Filed 05/03/21 PageID.2807 Page 4 of 9



 1         There are now two pending motions to be resolved. First, on December 11, 2020,
 2   Mr. Carey filed a motion to, among other things, compel the Clerk of Court to provide him
 3   certain sealed records. (ECF No. 427.) Second, on January 19, 2021, Mr. Carey filed a
 4   motion to reconsider Judge Hayes’s decision to deny his motion for a sentence reduction.
 5   (ECF No. 439.)
 6   II.   ANALYSIS
 7         A.    Motion for Reconsideration
 8         The Court first considers the reconsideration motion. Mr. Carey primarily argues
 9   reconsideration of the Court’s order denying his request for a sentence reduction is
10   appropriate because he claims the Government fabricated evidence and his reply brief was
11   not properly considered. (Recon. Mot., ECF No. 439.)
12         Under 18 U.S.C. § 3582, “[t]he court may not modify a term of imprisonment once
13   it has been imposed,” but there are several exceptions. The exception Mr. Carey relied on
14   here is 18 U.S.C. § 3582(c)(2), which provides:
15         in the case of a defendant who has been sentenced to a term of imprisonment
           based on a sentencing range that has subsequently been lowered by the
16
           Sentencing Commission pursuant to 28 U.S.C. 994(o), upon motion of the
17         defendant . . . the court may reduce the term of imprisonment, after
           considering the factors set forth in section 3553(a) to the extent that they are
18
           applicable, if such a reduction is consistent with applicable policy statements
19         issued by the Sentencing Commission.
20   As mentioned, Judge Hayes concluded relief was not appropriate under this provision
21   because the implementing policy statement did not authorize a reduction for Mr. Carey.
22   (Order, ECF No. 424.)
23         Although the Federal Rules of Criminal Procedure do not expressly authorize the
24   filing of motions for reconsideration, courts, including the Ninth Circuit, have held that
25   motions for reconsideration may be filed in criminal cases. See United States v. Martin,
26   226 F.3d 1042, 1047 n.7 (9th Cir. 2000). “No precise rule governs the district court’s
27   inherent power to grant or deny a motion to reconsider a prior ruling in a criminal
28   proceeding.” United States v. Lopez-Cruz, 730 F.3d 803, 811 (9th Cir. 2013). That said,

                                                 -4-
                                                                                              11cr671
     Case 3:11-cr-00671-BAS Document 440 Filed 05/03/21 PageID.2808 Page 5 of 9



 1   if a reconsideration motion seeks a change in a defendant’s sentence, courts have reasoned
 2   the defendant must satisfy both an exception listed in 18 U.S.C. § 3582 and the additional
 3   rules for reconsideration motions. See, e.g., United States v. Zepeda, No. LA CR07-1441-
 4   VBF-1, 2018 WL 5279540, at *2 (C.D. Cal. June 22, 2018); United States v. Brown, No.
 5   2:13-CR-00407-TLN, 2016 WL 6988665, at *2 (E.D. Cal. Nov. 29, 2016).
 6         Further, courts typically evaluate reconsideration motions in criminal cases “under
 7   the standards applied to civil motions for reconsideration.” United States v. Gomez, No.
 8   3:14-CR-3000-DMS, 2021 WL 347694, at *1 (S.D. Cal. Feb. 2, 2021); accord, e.g., United
 9   States v. Wilson, No. CR-17-00972-001-PHX-GMS, 2021 WL 1171508, at *1 (D. Ariz.
10   Mar. 29, 2021) (collecting cases). “Under those standards, reconsideration is appropriate
11   if the district court (1) is presented with newly discovered evidence; (2) committed clear
12   error or the initial decision was manifestly unjust; or (3) if there is an intervening change
13   in controlling law.” Gomez, 2021 WL 347694, at *1 (citing Sch. Dist. No. 1J, Multnomah
14   Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993)).
15         The Court finds Mr. Carey’s reconsideration motion lacks merit. First, many of the
16   points Mr. Carey raises do not concern 18 U.S.C. § 3582(c)(2)—the provision under which
17   he asked for a sentence reduction. For example, Mr. Carey argues fabricated evidence was
18   presented at the evidentiary hearing on his revived suppression motion. (Recon. Mot. 9:7–
19   28.) Those arguments may be relevant for Mr. Carey’s pending direct appeal or a collateral
20   attack on his conviction, but they are not relevant to a request for a sentence reduction
21   under 18 U.S.C. § 3582(c)(2), let alone a follow-up reconsideration motion.
22         In addition, Mr. Carey repeatedly argues that Judge Hayes improperly suppressed
23   Mr. Carey’s reply in support of his § 3582(c)(2) motion. However, the Court notes that
24   this reply was filed on the docket as ECF No. 413 as part of several items the Court received
25   from Defendant. (See ECF No. 413 at 3–20.)
26         As for Judge Hayes’s § 3852(c)(2) determination, Mr. Carey argues Judge Hayes
27   erred because he did not make a specific drug quantity finding when resolving Mr. Carey’s
28

                                                 -5-
                                                                                           11cr671
     Case 3:11-cr-00671-BAS Document 440 Filed 05/03/21 PageID.2809 Page 6 of 9



 1   Amendment 782 argument. (Recon. Mot. 10:12–11:11 (citing United States v. Rodriguez,
 2   921 F.3d 1149, 1152, 1159 (9th Cir. 2019)).) The Court is unconvinced.
 3         Here, the Presentence Report (“PSR”) originally calculated the guideline range for
 4   Mr. Carey based on the 17 kilograms of cocaine seized in this case, which made Mr.
 5   Carey’s base offense level 34. (ECF No. 123.) The Government, however, objected to the
 6   PSR and submitted evidence from coconspirators demonstrating just one of the
 7   conspiracy’s drug couriers smuggled well over 150 kilograms of cocaine. (ECF No. 164.)
 8   Therefore, by sentencing, the parties agreed that based on the amount of drugs involved—
 9   at least 150 kilograms of cocaine—Mr. Carey’s base offense level was 38. (Sentencing Tr.
10   9:25–2; see also id. 2:24–3:4, ECF No. 242.)
11         Amendment 782 lowered the base offense level for the same quantity of drugs—at
12   least 150 kilograms of cocaine—to 36. The question, then, was whether a sentence
13   reduction under § 3582(c)(2) is warranted. In United States v. Rodriguez, 921 F.3d 1149
14   (9th Cir. 2019), the Ninth Circuit explained:
15                Section 3582(c)(2) sets forth a two-step inquiry for determining
           whether a defendant is entitled to sentence reduction. At the first step, the
16
           reviewing district court decides eligibility by determining whether a reduction
17         is consistent with U.S. Sentencing Guidelines Manual § 1B1.10, the policy
           statement that implements § 3582(c)(2). Section 1B1.10 permits a reduction
18
           if, but only if, the amendment has the “effect of lowering the defendant's
19         applicable [G]uideline[s] range.” A court determines whether the retroactive
           amendment lowered the defendant’s Guidelines range by calculating the
20
           “amended [G]uideline[s] range that would have been applicable to the
21         defendant if the [relevant amendment] to the [G]uidelines . . . had been in
           effect at the time the defendant was sentenced.” Only “the relevant
22
           amendment for the ‘corresponding guideline provisions . . . applied when the
23         defendant was sentenced’” may be considered in the first step of the analysis,
           and the court “must ‘leave all other guideline application decisions
24
           unaffected.’”
25
                 A district court is generally prohibited from reducing a sentence if the
26
           reduction would place the defendant’s term of imprisonment below the lower
27         end of the amended Guidelines range. The only exception is when the
           defendant’s original term of imprisonment is below the Guidelines range
28

                                                 -6-
                                                                                             11cr671
     Case 3:11-cr-00671-BAS Document 440 Filed 05/03/21 PageID.2810 Page 7 of 9



 1           because he or she received a reduction for substantially assisting authorities
             and the revised term is comparably below the amended Guidelines range.
 2
 3                 At the second step, the court must consider all applicable 18 U.S.C. §
             3553(a) factors and determine whether, in its discretion, “the authorized
 4
             reduction is warranted, either in whole or in part.” But the court’s
 5           consideration of the § 3553(a) factors may not “serve to transform the
             proceedings under § 3582(c)(2) into plenary resentencing proceedings.”
 6
 7   Id. at 1153–54 (alterations in original) (citations omitted).
 8           In completing the first step of this inquiry, Judge Hayes determined Amendment 782
 9   does have the effect of lowering Mr. Carey’s guideline range. (Order 4:5–7 (“Substituting
10   the offense level 36 and applying the remaining guideline calculations, before departures
11   or variances, produces an adjusted offense level of 37 and a range of 210 to 262 months.”).)
12   However, the lower guideline range does not mean Mr. Carey is entitled to a sentence
13   reduction. Rather, as Judge Hayes explained, because a court is generally prohibited from
14   reducing a sentence if the reduction would place the defendant’s term of imprisonment
15   below the lower end of the amended guideline range, the Court is “not authorized by §
16   3582(c)(2) to reduce Carey’s sentence below the minimum of the guideline range, in this
17   case, 210 months.” (Id. 4:16–17.) Further, although there is an exception to this rule where
18   a defendant’s sentence was reduced for providing substantial assistance to the Government,
19   that exception did not apply here because “[t]he record shows that the Court varied down
20   for other reasons.” (Id. 4:20–5:1.) See also Rodriguez, 921 F.3d at 1153.
21            Therefore, Mr. Carey’s argument that Judge Hayes erred by not making a
22   supplemental drug quantity finding to resolve the Amendment 782 argument misses the
23   mark. Judge Hayes’s analysis already determined Mr. Carey would be entitled to a lower
24   base offense level. Mr. Carey’s request for a sentence reduction was curtailed by the policy
25   statement that implements § 3582(c)(2), not the threshold issue of whether “the amendment
26   has the ‘effect of lowering’” his applicable guideline range. See Rodriguez, 921 F.3d at
27   1153.
28

                                                  -7-
                                                                                              11cr671
     Case 3:11-cr-00671-BAS Document 440 Filed 05/03/21 PageID.2811 Page 8 of 9



 1          Accordingly, Mr. Carey does not show that Judge Hayes committed clear error or
 2   that one of the other grounds for reconsideration applies. The Court thus denies Mr.
 3   Carey’s reconsideration motion.
 4          B.      Motion for Documents
 5          Mr. Carey’s other pending motion seeks various miscellaneous relief. (Mot. to
 6   Compel, ECF No. 427.) Mr. Carey asks for copies of documents filed under seal. Because
 7   he is proceeding pro se, he lacks access to these items on the electronic filing system. (Id.
 8   2:8–3:17.) Mr. Carey also requests a copy of the reply for his § 3582(c)(2) motion, which,
 9   as mentioned, he mistakenly believes was never filed. The Court will direct the Clerk of
10   Court to mail copies of these items to Mr. Carey.
11          Mr. Carey also asks the Court to order the Bureau of Prisons at FCI Lompoc to only
12   open his mail from the Court in his presence. “‘Mail from the courts, as contrasted to mail
13   from a prisoner’s lawyer, is not legal mail.’ Accordingly, the First Amendment does not
14   prohibit opening such mail outside the recipient’s presence.” Hayes v. Idaho Corr. Ctr.,
15   849 F.3d 1204, 1211 (9th Cir. 2017) (citation omitted) (quoting Keenan v. Hall, 83 F.3d
16   1083, 1094 (9th Cir. 1996)). The Court thus denies this request.
17          The remainder of the motion lacks merit. Therefore, the Court will grant in part this
18   motion and direct the Clerk of Court to mail the requested items to Mr. Carey.
19   III.   CONCLUSION
20          For the foregoing reasons, the Court DENIES Mr. Carey’s motion for
21   reconsideration (ECF No. 439). Further, the Court GRANTS IN PART Mr. Carey’s
22   motion for documents (ECF No. 427). The Clerk of Court shall mail Mr. Carey the
23   following items from the docket:
24          • Mr. Carey’s Memorandum of Points and Authorities in Support of His Motion
25               for Bail Pending Appeal (ECF No. 394-1);
26          • The Government’s Motion to Seal its Response in Opposition to Mr. Carey’s Bail
27               Motion (ECF No. 407);
28

                                                 -8-
                                                                                           11cr671
     Case 3:11-cr-00671-BAS Document 440 Filed 05/03/21 PageID.2812 Page 9 of 9



 1        • The Government’s Response in Opposition to Mr. Carey’s Bail Motion (ECF No.
 2          408);
 3        • Mr. Carey’s Reply in Support of his Motion to Reduce Sentence (CM/ECF
 4          imprinted page numbers 3 through 114 of ECF No. 413); and
 5        • Mr. Carey’s Reply in Support of His Bail Motion (ECF No. 420).
 6
 7        IT IS SO ORDERED.
 8
 9   DATED: May 3, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -9-
                                                                                  11cr671
